Citation Nr: 1210880	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a gunshot wound to the neck with retained foreign body, and if, so entitlement to service connection for a gunshot wound to the neck with retained foreign body.

2.  Entitlement to service connection for cervical disc protrusions at C4-C5 and C5-C-6. 

3.  Entitlement to service connection for cervical radiculopathy of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to May 1970.  The Veteran is in the receipt of a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of history, a June 1972 rating decision denied service connection for a gunshot wound to the neck with retained foreign body.  The Veteran filed a petition to reopen his claim  in June 2007 and the September 2007 rating decision denied reopening the Veteran's claim.  During the pendency of the appeal, an April 2008 Statement of the Case (SOC) reopened the Veteran's claim; however, it also denied entitlement to service connection.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issues go to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).   In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2010. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The now reopened issue of entitlement to service connection for a gunshot wound to the neck with retained foreign body and the issues of entitlement to service connection for cervical disc protrusions at C4-C5 and C5-C6 and cervical radiculopathy of the left upper extremity are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  In a decision in June 1972, the RO denied the claim of service connection for a gunshot wound to the neck with retained foreign body, because the Veteran failed to report to his VA examination.  The Veteran did not file a timely appeal and the June 1972 rating decision became final. 

3.  The additional evidence received since the June 1972 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for a gunshot wound to the neck with retained foreign body. 






CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim for service connection for a gunshot wound to the neck with retained foreign body.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issues herein decided, the decision below is granting in full the benefits sought for the issue of new and material evidence.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

A June 1972 rating decision denied the Veteran's claim of service connection for gunshot wound to the neck with retained foreign body since he failed to report to his VA examination.  The Veteran failed to file a timely appeal and the June 1972 rating decision became final.

In June 2007, the Veteran filed a petition to reopen his preciously denied claim of entitlement to service connection for a gunshot wound to the neck with retained foreign body.  The September 2007 rating decision denied the Veteran's petition to reopen his claim; however, an April 2008 SOC reopened the Veteran's claim but as noted above the Board must review the Veteran's petition to reopen no matter what the RO decided.   See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

At the time of the June 1972 rating decision the evidence of record included the Veteran's service treatment records, which documented that the Veteran had shrapnel removed from his neck during his military service.  Since the June 1972 rating decision the Veteran has submitted VA treatment records, private treatment records, a March 2008 VA examination, and his testimony. 

The Veteran's March 2008 VA examination includes a negative nexus opinion stating that the Veteran did not have any current neck problems or complaints and that his current neck problems were unrelated to his in-service penetrating wound.  In addition, the Veteran testified about his in-service injuries as well as a diagnosis of pinched nerves in his neck.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the Veteran's testimony and the March 2008 VA examination are new and material because they go to establishing a nexus between the Veteran's in-service injury and his current diagnosis.  Therefore, the Board concludes that evidence submitted since the June 1972 RO decision is new and material, and thus the claim for service connection for a gunshot wound to the neck with retained foreign body is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a gunshot wound to the neck with retained foreign body is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim for service connection for a gunshot wound to the neck with retained foreign body has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

After a careful review of the Veteran's claims file the Board finds that a remand is warranted for the now reopened issue of entitlement to service connection for a gunshot wound to the neck with retained foreign body and the issues of entitlement to service connection for cervical disc protrusions at C4-C5 and C5-C6 and cervical radiculopathy of the left upper extremity; specifically, for VA examinations. 

For the issue of entitlement to service connection for a gunshot wound to the neck with retained foreign body, the Veteran's service treatment records document that in June 1969 the Veteran was hit by a fragment when a M-79 round exploded and as a result he was diagnosed with a penetrating wound of the left neck, prachial plexus, and nerve with no artery involvement.  It was noted that the Veteran's wound underwent a debridement and irrigation.  In January 1969 it was also noted that the Veteran was diagnosed with a pinched nerve; service treatment records further document that the Veteran received the award of a Purple Heart as the result of this injury.   

The Veteran was afforded a VA examination in March 2008; however, the examiner stated that the Veteran had no current disability to the neck.  The Board notes that the Veteran's post-service treatment records include diagnoses of neck pain.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any diagnosis to his neck; if he has any current diagnosis related to his neck is it at least likely as not related to his military service.

The Board also finds that the Veteran warrants VA examination(s) for his claims of entitlement to service connection for cervical disc protrusion at C4-C5 and cervical radiculopathy of the left upper extremity.  The Board notes that the Veteran's claims file includes private treatment report from July 1984 to October 1984 for complex subluxation of the cervical, lumbar, and thoracic spine manifesting as myospasm and radiculitis.  A March 2003 statement by the Veteran's private physician detailed that the Veteran was in a car accident a month before but prior to that accident he had problems with his back and left lower extremity and that his injuries were aggravated by his post-service accident.  It was further noted that during service he was paralyzed on the left side but recovered to completely return in action and there may be some residual deficit on the left upper extremity.  A September 2007 MRI revealed an artifact in the cervical spine.  At the March 2008 VA examination the Veteran was diagnosed with disc protrusion, no radicular symptoms, and bilateral carpal tunnel syndrome. 

The Board notes that VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his cervical disc protrusion at C4-C5 and cervical radiculopathy of the left upper extremity.  

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2. The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of  any neck and cervical spine disabilities.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A) Does the Veteran have a diagnosis of any neck condition or residuals of a gunshot wound to the neck, to include any retained foreign body?

B) If the Veteran has any current diagnosed neck condition is it at least likely as not related to his military service?

C) Does the Veteran have any cervical diagnosis, to include protrusions of C4-C5 and C5-C6 and/or radiculopathy of the left upper extremity?

D) For every diagnosis, is it at least likely as not related to his military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


